Exhibit 10.3

PLEDGE AND SECURITY AGREEMENT

PLEDGE AND SECURITY AGREEMENT, dated as of September 27, 2017 (this
"Agreement"), made by Great Basin Scientific, Inc., a Delaware corporation (the
"Company") and each other Subsidiary of the Company hereafter becoming party
hereto (together with the Company, each a "Grantor" and, collectively, the
"Grantors"), in favor of Hudson Bay Master Fund Ltd., in its capacity as
collateral agent (in such capacity, the "Collateral Agent") for the Holders (as
defined below) of Notes (as defined below) issued pursuant to each of the
Securities Purchase Agreements, dated on or about September 27, 2017 (as
amended, restated or otherwise modified from time to time, each a "Securities
Purchase Agreements", and collectively, the "Securities Purchase Agreements").

W I T N E S S E T H:

WHEREAS, the Company and each party listed as an investor on the schedule (each
an "Investor" and collectively, the "Investors") attached to the Securities
Purchase Agreements (as such schedule may be amended, restated or otherwise
modified from time to time) are parties to the Securities Purchase Agreements,
pursuant to which the Company shall be required to sell, and the Investors shall
purchase or have the right to purchase, the "Notes" (as defined in the
Securities Purchase Agreements);

WHEREAS, it is a condition precedent to the Investors consummating the
transactions contemplated by the Securities Purchase Agreements that the
Grantors execute and deliver to the Collateral Agent this Agreement providing
for the grant to the Collateral Agent for the benefit of the Holders (as defined
below) of a security interest in all personal property of the Grantors to secure
all of the Company's obligations under the Securities Purchase Agreements and
the "Notes" (as defined therein) issued pursuant thereto (as such Notes may be
amended, restated, replaced or otherwise modified from time to time in
accordance with the terms thereof, collectively, the "Notes") and the other
Transaction Documents (as defined in the Securities Purchase Agreements);

WHEREAS, the Grantors (i) are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation, with the credit needed
from time to time by one often being provided through financing obtained by the
other Grantors and the ability to obtain such financing being dependent on the
successful operations of the Grantors and (ii) will receive a mutual benefit
from the proceeds received by the Company in respect of the issuance of the
Notes; and

WHEREAS, each Grantor has determined that the execution, delivery and
performance of this Agreement directly benefits, and are in the best interest of
the Company and such Grantor.  

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Holders (as defined below) to perform under the
Securities Purchase Agreements, each Grantor agrees with the Collateral Agent,
for the benefit of the Holders (as defined below), as follows:

DOC ID - 26669110.4

 

 

 

--------------------------------------------------------------------------------

 

Section 1.Definitions.

(a)Reference is hereby made to the Securities Purchase Agreements and the Notes
for a statement of the terms thereof.  All terms used in this Agreement and the
recitals hereto which are defined in the Securities Purchase Agreements, the
Notes or in Articles 8 or 9 of the Uniform Commercial Code (the "Code") as in
effect from time to time in the State of New York, and which are not otherwise
defined herein shall have the same meanings herein as set forth therein;
provided that terms used herein which are defined in the Code as in effect in
the State of New York on the date hereof shall continue to have the same meaning
notwithstanding any replacement or amendment of such statute except as the
Collateral Agent may otherwise determine.  

(b)The following terms shall have the respective meanings provided for in the
Code:  "Accounts", "Cash Proceeds", "Chattel Paper", "Commercial Tort Claim",
"Commodity Account", "Commodity Contracts", "Deposit Account", "Documents",
"Equipment", "Fixtures", "General Intangibles", "Goods", "Instruments",
"Inventory", "Investment Property", "Letter-of-Credit Rights", "Noncash
Proceeds", "Payment Intangibles", "Proceeds", "Promissory Notes", "Security",
"Record", "Security Account", "Software", and "Supporting Obligations".

(c)As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:

"Collateral" shall have the meaning set forth in Section 2 hereof.

"Copyright Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any copyright
(including, without limitation, all Copyright Licenses set forth in Schedule II
hereto).

"Copyrights" means all domestic and foreign copyrights, whether registered or
not, including, without limitation, all copyright rights throughout the universe
(whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by any Grantor (including,
without limitation, all copyrights described in Schedule II hereto), all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
divisions, continuations, continuations in part and extensions or renewals
thereof.

"Event of Default" means (i) any defined event of default under any one or more
of the Transaction Documents, in each instance, after giving effect to any
notice, grace, or cure periods provided for in the applicable Transaction
Document, (ii) the failure by the Company to pay any amounts when due under the
Notes or any other Transaction Document, or (iii) the breach of any
representation, warranty or covenant by any Grantor under this Agreement.

"Existing Issuer" has the meaning specified therefor in the definition of the
term "Pledged Shares".

DOC ID - 26669110.4

-2-

 

 

--------------------------------------------------------------------------------

 

"Guaranty" means, individually and collectively, one or more guaranty agreements
made by a Grantor in favor of the Holders and the Collateral Agent, in form and
substance satisfactory to the Collateral Agent, as such agreement may be
amended, restated, supplemented or otherwise modified from time to time.

"Holder" means each holder of any of the Securities (as defined in the
Securities Purchase Agreements), together with their respective successors and
assigns.

"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code (Chapter 11 of Title 11 of the United
States Code) or under any other bankruptcy or insolvency law, assignments for
the benefit of creditors, formal or informal moratoria, compositions, or
extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

"Intellectual Property" means the Copyrights, Trademarks and Patents.

"Licenses" means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.

"Lien" means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any capitalized lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.

"Obligations" shall have the meaning set forth in Section 3 hereof.

"Patent Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II hereto).

"Patents" means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, of
any Grantor, now existing or hereafter acquired (including, without limitation,
all domestic and foreign letters patent, design patents, utility patents,
industrial designs, inventions, trade secrets, ideas, concepts, methods,
techniques, processes, proprietary information, technology, know-how and
formulae described in Schedule II hereto), all applications, registrations and
recordings thereof (including, without limitation, applications, registrations
and recordings in the United States Patent and Trademark Office, or in any
similar office or agency of the United States or any other country or any
political subdivision thereof), and all reissues, divisions, continuations,
continuations in part and extensions or renewals thereof.

"Permitted Liens" shall have the meaning set forth in the Notes.

"Pledged Debt" means the indebtedness described in Schedule VII hereto and all
indebtedness from time to time owned or acquired by a Grantor, the promissory
notes and other

DOC ID - 26669110.4

-3-

 

 

--------------------------------------------------------------------------------

 

Instruments evidencing any or all of such indebtedness, and all interest, cash,
Instruments, Investment Property, financial assets, securities, capital stock,
other equity interests, stock options and commodity contracts, notes,
debentures, bonds, promissory notes or other evidences of indebtedness and all
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such indebtedness.

"Pledged Interests" means, collectively, (a) the Pledged Debt, (b) the Pledged
Shares and (c) all security entitlements in any and all of the foregoing.

"Pledged Issuer" has the meaning specified therefor in the definition of the
term "Pledged Shares".

"Pledged Shares" means (a) the shares of capital stock or other equity interests
described in Schedule VIII hereto, whether or not evidenced or represented by
any stock certificate, certificated security or other Instrument, issued by the
Persons described in such Schedule VIII (the "Existing Issuers"), (b) the shares
of capital stock or other equity interests at any time and from time to time
acquired by a Grantor of any and all Persons now or hereafter existing (such
Persons, together with the Existing Issuers, being hereinafter referred to
collectively as the "Pledged Issuers" and each individually as a "Pledged
Issuer"), whether or not evidenced or represented by any stock certificate,
certificated security or other Instrument, and (c) the certificates representing
such shares of capital stock, all options and other rights, contractual or
otherwise, in respect thereof and all dividends, distributions, cash,
Instruments, Investment Property, financial assets, securities, capital stock,
other equity interests, stock options and commodity contracts, notes,
debentures, bonds, promissory notes or other evidences of indebtedness and all
other property (including, without limitation, any stock dividend and any
distribution in connection with a stock split) from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such capital stock.

"Trademark Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by any Grantor and now or hereafter covered
by such licenses (including, without limitation, all Trademark Licenses
described in Schedule II hereto).

"Trademarks" means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a's,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, acquired or used by any Grantor (including, without limitation, all
domestic and foreign trademarks, service marks, collective marks, certification
marks, trade names, business names, d/b/a's, Internet domain names, trade
styles, designs, logos and other source or business identifiers described in
Schedule II hereto), all applications, registrations and recordings thereof
(including, without limitation, applications, registrations and recordings in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state thereof or any other country or any political
subdivision thereof), and all reissues, extensions or renewals thereof, together
with all goodwill of the business symbolized

DOC ID - 26669110.4

-4-

 

 

--------------------------------------------------------------------------------

 

by such marks and all customer lists, formulae and other Records of any Grantor
relating to the distribution of products and services in connection with which
any of such marks are used.

Section 2.Grant of Security Interest.  As collateral security for all of the
Obligations, each Grantor hereby pledges and assigns to the Collateral Agent for
the benefit of the Holders, and grants to the Collateral Agent for the benefit
of the Holders a continuing security interest in, all personal property of such
Grantor, wherever located and whether now or hereafter existing and whether now
owned or hereafter acquired, of every kind and description, tangible or
intangible (collectively, the "Collateral"), including, without limitation, the
following:

(a)all Accounts;

(b)all Chattel Paper (whether tangible or electronic);

(c)the Commercial Tort Claims specified on Schedule VI hereto;

(d)all Deposit Accounts (including, without limitation, all cash, and all other
property from time to time deposited therein and the monies and property in the
possession or under the control of the Collateral Agent or a Holder or any
affiliate, representative, agent or correspondent of the Collateral Agent or a
Holder;

(e)all Documents;

(f)all Equipment;

(g)all Fixtures;

(h)all General Intangibles (including, without limitation, all Payment
Intangibles);

(i)all Goods;

(j)all Instruments (including, without limitation, Promissory Notes and each
certificated Security);

(k)all Inventory;

(l)all Investment Property;

(m)all Copyrights, Patents and Trademarks, and all Licenses;

(n)all Letter-of-Credit Rights;

(o)all Supporting Obligations;

(p)all Pledged Interests;

(q)all other tangible and intangible personal property of such Grantor (whether
or not subject to the Code), including, without limitation, all bank and other
accounts and all cash

DOC ID - 26669110.4

-5-

 

 

--------------------------------------------------------------------------------

 

and all investments therein, all proceeds, products, offspring, accessions,
rents, profits, income, benefits, substitutions and replacements of and to any
of the property of such Grantor described in the preceding clauses of this
Section 2 (including, without limitation, any proceeds of insurance thereon and
all causes of action, claims and warranties now or hereafter held by such
Grantor in respect of any of the items listed above), and all books,
correspondence, files and other Records, including, without limitation, all
tapes, desks, cards, Software, data and computer programs in the possession or
under the control of such Grantor or any other Person from time to time acting
for such Grantor that at any time evidence or contain information relating to
any of the property described in the preceding clauses of this Section 2 or are
otherwise necessary or helpful in the collection or realization thereof; and

(r)all Proceeds, including all Cash Proceeds and Noncash Proceeds, and products
of any and all of the foregoing Collateral;

in each case, howsoever such Grantor's interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).

Section 3.Security for Obligations.  The security interest created hereby in the
Collateral constitutes continuing collateral security for all of the following
obligations, whether now existing or hereafter incurred (collectively, the
"Obligations"):

(a)the prompt payment by each Grantor, as and when due and payable (by scheduled
maturity, required prepayment, acceleration, demand or otherwise), of all
amounts from time to time owing by it in respect of the Securities Purchase
Agreements, the Notes, the Guaranty and the other Transaction Documents,
including, without limitation, (A) all principal of and interest on the Notes
(including, without limitation, all interest that accrues after the commencement
of any Insolvency Proceeding of any Grantor, whether or not the payment of such
interest is unenforceable or is not allowable due to the existence of such
Insolvency Proceeding), (B) all amounts from time to time owing by such Grantor
under the Guaranty, and (C) all fees, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due under any of the
Transaction Documents; and

(b)the due performance and observance by each Grantor of all of its other
obligations from time to time existing in respect of any of the Transaction
Documents for so long as the Notes are outstanding.

Section 4.Representations and Warranties.  Each Grantor represents and warrants
as follows:

(a)Schedule I hereto sets forth (i) the exact legal name of such Grantor, and
(ii) the organizational identification number of such Grantor or states that no
such organizational identification number exists.

(b)There is no pending or written notice threatening any action, suit,
proceeding or claim affecting such Grantor before any governmental authority or
any arbitrator, or any order, judgment or award by any governmental authority or
arbitrator, that may adversely affect the grant by such Grantor, or the
perfection, of the security interest purported to be created

DOC ID - 26669110.4

-6-

 

 

--------------------------------------------------------------------------------

 

hereby in the Collateral, or the exercise by the Collateral Agent of any of its
rights or remedies hereunder.

(c)All Federal, state and local tax returns and other reports required by
applicable law to be filed by such Grantor have been filed, or extensions have
been obtained, and all taxes, assessments and other governmental charges imposed
upon such Grantor or any property of such Grantor (including, without
limitation, all federal income and social security taxes on employees' wages)
and which have become due and payable on or prior to the date hereof have been
paid, except to the extent contested in good faith by proper proceedings which
stay the imposition of any penalty, fine or Lien resulting from the non-payment
thereof and with respect to which adequate reserves have been set aside for the
payment thereof in accordance with United States generally accepted accounting
principles consistently applied ("GAAP").

(d)All Equipment, Fixtures, Goods and Inventory of such Grantor now existing
are, and all Equipment, Fixtures, Goods and Inventory of such Grantor (other
than Equipment and Inventory at customer locations) hereafter existing will be,
located and/or based at the addresses specified therefor in Schedule III hereto,
except that such Grantor will give the Collateral Agent not less than 30 days'
prior written notice of any change of the location of any such Collateral (other
than Equipment and Inventory at customer locations), other than to locations set
forth on Schedule III and with respect to which the Collateral Agent has filed
financing statements and otherwise fully perfected its Liens thereon.  Such
Grantor's chief place of business and chief executive office, the place where
such Grantor keeps its Records concerning Accounts and all originals of all
Chattel Paper are located at the addresses specified therefor in Schedule III
hereto.  None of the Accounts is evidenced by Promissory Notes or other
Instruments.  Set forth in Schedule IV hereto is a complete and accurate list,
as of the date of this Agreement, of (i) each Promissory Note, Security and
other Instrument owned by each Grantor and (ii) each Deposit Account, Securities
Account and Commodities Account of each Grantor, together with the name and
address of each institution at which each such Account is maintained, the
account number for each such Account and a description of the purpose of each
such Account.  Set forth in Schedule II hereto is a complete and correct list of
each trade name used by each Grantor and the name of, and each trade name used
by, each person from which such Grantor has acquired any substantial part of the
Collateral.

(e)Such Grantor has delivered or made available to the Collateral Agent complete
and correct copies of each License described in Schedule II hereto, including
all schedules and exhibits thereto, which represents all of the Licenses
existing on the date of this Agreement.  Each such License sets forth the entire
agreement and understanding of the parties thereto relating to the subject
matter thereof, and there are no other agreements, arrangements or
understandings, written or oral, relating to the matters covered thereby or the
rights of such Grantor or any of its affiliates in respect thereof.  Each
material License now existing is, and any material License entered into in the
future will be, the legal, valid and binding obligation of the parties thereto,
enforceable against such parties in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, suretyship or other similar laws and equitable principles
(regardless of whether enforcement is sought in equity or in law).  No default
under any material License by any Grantor or, to the best knowledge of each
Grantor, any other party has occurred, nor does any Grantor or, to the best
knowledge of

DOC ID - 26669110.4

-7-

 

 

--------------------------------------------------------------------------------

 

each Grantor, any other party have any defense, offset, deduction or
counterclaim thereunder in favor of any such party.

(f)Such Grantor owns and controls, or otherwise possesses adequate rights to
use, all Trademarks, Patents and Copyrights, which are the only trademarks,
patents, copyrights, inventions, trade secrets, proprietary information and
technology, know-how, formulae, rights of publicity necessary to conduct its
business in substantially the same manner as conducted as of the date
hereof.  Schedule II hereto sets forth a true and complete list of all
registered copyrights, issued patents, Trademarks (including, without
limitation, any Internet domain names and the registrar of each such Internet
domain name), and Licenses annually owned or used by such Grantor as of the date
hereof.  To the best knowledge of each Grantor, all such Intellectual Property
of such Grantor is subsisting and in full force and effect, has not been
adjudged invalid or unenforceable, is valid and enforceable and has not been
abandoned in whole or in part.  Except as set forth in Schedule II, no such
Intellectual Property is the subject of any licensing or franchising
agreement.  Such Grantor has no knowledge of any conflict with the rights of
others to any Intellectual Property and, to the best knowledge of such Grantor,
such Grantor is not now infringing or in conflict with any such rights of others
in any material respect, and to the best knowledge of such Grantor, no other
Person is now infringing or in conflict in any material respect with any such
properties, assets and rights owned or used by such Grantor.  Such Grantor has
not received any notice that it is violating or has violated the trademarks,
patents, copyrights, inventions, trade secrets, proprietary information and
technology, know-how, formulae, rights of publicity or other intellectual
property rights of any third party.

(g)Such Grantor is and will be at all times the sole and exclusive owner of, or
otherwise has and will have adequate rights in, the Collateral free and clear of
any Liens, except for Permitted Liens on any Collateral.  No effective financing
statement or other instrument similar in effect covering all or any part of the
Collateral is on file in any recording or filing office except (A) such as may
have been filed in favor of the Collateral Agent relating to this Agreement, and
(B) such as may have been filed to perfect any Permitted Liens.

(h)The exercise by the Collateral Agent of any of its rights and remedies
hereunder will not contravene any law or any contractual restriction binding on
or otherwise affecting such Grantor or any of its properties and will not result
in or require the creation of any Lien, upon or with respect to any of its
properties.

(i)No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or other regulatory body, or any other Person,
is required for (i) the grant by such Grantor, or the perfection, of the
security interest purported to be created hereby in the Collateral, or (ii) the
exercise by the Collateral Agent of any of its rights and remedies hereunder,
except (A) for the filing under the Uniform Commercial Code as in effect in the
applicable jurisdiction of the financing statements, all of which financing
statements, have been duly filed and are in full force and effect, (B) with
respect to the perfection of the security interest created hereby in the
Intellectual Property, for the recording of the appropriate Assignment for
Security, substantially in the form of Exhibit A hereto, as applicable, in the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, and (C) with respect to the perfection of the security interest
created hereby in foreign Intellectual Property and

DOC ID - 26669110.4

-8-

 

 

--------------------------------------------------------------------------------

 

Licenses, for registrations and filings in jurisdictions located outside of the
United States and covering rights in such jurisdictions relating to the
Intellectual Property and Licenses.

(j)This Agreement creates in favor of the Collateral Agent a legal, valid and
enforceable security interest in the Collateral, as security for the
Obligations.  The Collateral Agent's having possession of all Instruments and
cash constituting Collateral from time to time, the recording of the appropriate
Assignment for Security executed pursuant hereto in the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, and the
filing of the financing statements and the other filings and recordings, as
applicable, described in Schedule V hereto and, with respect to the Intellectual
Property hereafter existing and not covered by an appropriate Assignment for
Security, the recording in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, of appropriate instruments of
assignment, result in the perfection of such security interests.  Such security
interests are, or in the case of Collateral in which such Grantor obtains rights
after the date hereof, will be, perfected, first priority security interests,
subject only to Permitted Liens and the recording of such instruments of
assignment.  Such recordings and filings and all other action necessary or
desirable to perfect and protect such security interest have been duly taken,
except for the Collateral Agent's having possession of Instruments and cash
constituting Collateral after the date hereof and the other filings and
recordations described in Section 4(l) hereof.

(k)As of the date hereof, such Grantor does not hold any Commercial Tort Claims
nor is such Grantor aware of any such pending claims, except for such claims
described in Schedule VI.

(l)As of the date hereof, there are no Grantors other than the Company. Each
Grantor that may become a party to this Agreement in the future pursuant to
Section 5(m) hereof (other than the Company) will be at the time it enters into
this Agreement a direct or indirect wholly-owned Subsidiary of the Company.

Section 5.Covenants as to the Collateral.  So long as any of the Obligations
shall remain outstanding, unless the Collateral Agent shall otherwise consent in
writing:

(a)Further Assurances.  Each Grantor will at its expense, at any time and from
time to time, promptly execute and deliver all further instruments and documents
and take all further action that the Collateral Agent may reasonably request in
order to:  (i) perfect and protect the security interest purported to be created
hereby; (ii) enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder in respect of the Collateral; or (iii) otherwise effect the
purposes of this Agreement, including, without limitation:  (A) marking
conspicuously all Chattel Paper and each License and, at the request of the
Collateral Agent, each of its Records pertaining to the Collateral with a
legend, in form and substance satisfactory to the Collateral Agent, indicating
that such Chattel Paper, License or Collateral is subject to the security
interest created hereby, (B)  delivering and pledging to the Collateral Agent
hereunder each Promissory Note, Security, Chattel Paper or other Instrument, now
or hereafter owned by such Grantor, duly endorsed and accompanied by executed
instruments of transfer or assignment, all in form and substance satisfactory to
the Collateral Agent, (C) executing and filing (to the extent, if any, that such
Grantor's signature is required thereon) or authenticating the filing of, such
financing or continuation statements, or amendments thereto, as may be necessary
or desirable or that the

DOC ID - 26669110.4

-9-

 

 

--------------------------------------------------------------------------------

 

Collateral Agent may request in order to perfect and preserve the security
interest purported to be created hereby, (D) furnishing to the Collateral Agent
from time to time statements and schedules further identifying and describing
the Collateral and such other reports in connection with the Collateral in each
case as the Collateral Agent may reasonably request, all in reasonable detail,
(E) if any Collateral shall be in the possession of a third party, notifying
such Person of the Collateral Agent's security interest created hereby and
obtaining a written acknowledgment from such Person that such Person holds
possession of the Collateral for the benefit of the Collateral Agent, which such
written acknowledgement shall be in form and substance satisfactory to the
Collateral Agent, (F) if at any time after the date hereof, such Grantor
acquires or holds any Commercial Tort Claim, promptly notifying the Collateral
Agent in a writing signed by such Grantor setting forth a brief description of
such Commercial Tort Claim and granting to the Collateral Agent a security
interest therein and in the proceeds thereof, which writing shall incorporate
the provisions hereof and shall be in form and substance satisfactory to the
Collateral Agent, (G)  if requested by the Collateral Agent, upon the
acquisition after the date hereof by such Grantor of any motor vehicle or other
Equipment subject to a certificate of title or ownership (other than a Motor
Vehicle or Equipment that is subject to a purchase money security interest),
causing the Collateral Agent to be listed as the lienholder on such certificate
of title or ownership and delivering evidence of the same to the Collateral
Agent in accordance with the Securities Purchase Agreements; and (H) taking all
actions required by any earlier versions of the Uniform Commercial Code or by
other law, as applicable, in any relevant Uniform Commercial Code jurisdiction,
or by other law as applicable in any foreign jurisdiction.

(b)Location of Equipment and Inventory.  Each Grantor will keep the Equipment
and Inventory (other than Equipment and Inventory at customer locations) at the
locations specified therefor in Section 4(d) hereof or, upon not less than
thirty (30) days' prior written notice to the Collateral Agent accompanied by a
new Schedule V hereto indicating each new location of the Equipment and
Inventory, at such other locations in the United States.

(c)Condition of Equipment.  Each Grantor will maintain or cause the Equipment
(necessary or useful to its business) to be maintained and preserved in good
condition, repair and working order, ordinary wear and tear excepted, and will
forthwith, or in the case of any loss or damage to any material Equipment of
such Grantor within a commercially reasonable time after the occurrence thereof,
make or cause to be made all repairs, replacements and other improvements in
connection therewith which are necessary or desirable, consistent with past
practice, or which the Collateral Agent may reasonably request to such
end.  Such Grantor will promptly furnish to the Collateral Agent a statement
describing in reasonable detail any such loss or damage to any such Equipment.

(d)Taxes, Etc.  Each Grantor agrees to pay promptly when due all property and
other taxes, assessments and governmental charges or levies imposed upon, and
all claims (including claims for labor, materials and supplies) against, the
Equipment and Inventory, except to the extent the validity thereof is being
contested in good faith by proper proceedings which stay the imposition of any
penalty, fine or Lien resulting from the non-payment thereof and with respect to
which adequate reserves in accordance with GAAP have been set aside for the
payment thereof.

(e)Insurance.

DOC ID - 26669110.4

-10-

 

 

--------------------------------------------------------------------------------

 

(i)Each Grantor will, at its own expense, maintain insurance (including, without
limitation, commercial general liability and property insurance) with respect to
the Equipment and Inventory in such amounts, against such risks, in such form
and with responsible and reputable insurance companies or associations as is
required by any governmental authority having jurisdiction with respect thereto
or as is carried by such Grantor as of the date hereof and in any event, in
amount, adequacy and scope reasonably satisfactory to the Collateral
Agent.  Unless otherwise agreed to by the Collateral Agent, each such policy for
liability insurance shall provide for all losses to be paid on behalf of the
Collateral Agent and such Grantor as their respective interests may appear, and
each policy for property damage insurance shall provide for all losses to be
adjusted with, and paid directly to, the Collateral Agent.  Unless otherwise
agreed to by the Collateral Agent, each such policy shall in addition (A) name
the Collateral Agent as an additional insured party thereunder (without any
representation or warranty by or obligation upon the Collateral Agent) as their
interests may appear, (B) contain an agreement by the insurer that any loss
thereunder shall be payable to the Collateral Agent on its own account
notwithstanding any action, inaction or breach of representation or warranty by
such Grantor, (C) provide that there shall be no recourse against the Collateral
Agent for payment of premiums or other amounts with respect thereto, and (D)
provide that at least 30 days' prior written notice of cancellation, lapse,
expiration or other adverse change shall be given to the Collateral Agent by the
insurer.  Such Grantor will, if so requested by the Collateral Agent, deliver to
the Collateral Agent original or duplicate policies of such insurance and, as
often as the Collateral Agent may reasonably request, a report of a reputable
insurance broker with respect to such insurance.  Such Grantor will also, at the
request of the Collateral Agent, execute and deliver instruments of assignment
of such insurance policies and cause the respective insurers to acknowledge
notice of such assignment.

(ii)Reimbursement under any liability insurance maintained by a Grantor pursuant
to this Section 5(e) may be paid directly to the Person who shall have incurred
liability covered by such insurance.  In the case of any loss involving damage
to Equipment or Inventory at any time after the occurrence or during the
continuance of an Event of Default, any proceeds of insurance maintained by a
Grantor pursuant to this Section 5(e) shall be paid to the Collateral Agent
(except as to which paragraph (iii) of this Section 5(e) is not applicable),
such Grantor will make or cause to be made the necessary repairs to or
replacements of such Equipment or Inventory, and any proceeds of insurance
maintained by such Grantor pursuant to this Section 5(e) shall be paid by the
Collateral Agent to such Grantor as reimbursement for the costs of such repairs
or replacements.

(iii)Upon the occurrence and during the continuance of an Event of Default, all
insurance payments in respect of such Equipment or Inventory shall be paid to
the Collateral Agent and applied as specified in Section 7(b) hereof.

(f)Provisions Concerning the Accounts and the Licenses.

(i)Each Grantor will (A) give the Collateral Agent at least 30 days' prior
written notice of any change in such Grantor's name, identity or organizational
structure, (B) maintain its jurisdiction of incorporation as set forth in
Section 4(b) hereto, (C) promptly notify the Collateral Agent upon obtaining an
organizational identification number, if on the date hereof such Grantor did not
have such identification number, and (D) keep adequate records concerning the
Accounts and Chattel Paper and permit representatives of the Collateral Agent
during normal

DOC ID - 26669110.4

-11-

 

 

--------------------------------------------------------------------------------

 

business hours on reasonable notice to such Grantor, to inspect and make
abstracts from such Records and Chattel Paper.

(ii)Each Grantor will, except as otherwise provided in this subsection (f),
continue to collect, at its own expense, all amounts due or to become due under
the Accounts.  In connection with such collections, such Grantor may (and, at
the Collateral Agent's direction, will) take such action as such Grantor or the
Collateral Agent may deem necessary or advisable to enforce collection or
performance of the Accounts; provided, however, that the Collateral Agent shall
have the right at any time, upon the occurrence and during the continuance of an
Event of Default, to notify the account debtors or obligors under any Accounts
of the assignment of such Accounts to the Collateral Agent and to direct such
account debtors or obligors to make payment of all amounts due or to become due
to such Grantor thereunder directly to the Collateral Agent or its designated
agent and, upon such notification and at the expense of such Grantor and to the
extent permitted by law, to enforce collection of any such Accounts and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor might have done.  After receipt by a
Grantor of a notice from the Collateral Agent that the Collateral Agent has
notified, intends to notify, or has enforced or intends to enforce a Grantor's
rights against the account debtors or obligors under any Accounts as referred to
in the proviso to the immediately preceding sentence, (A) all amounts and
proceeds (including Instruments) received by such Grantor in respect of the
Accounts shall be received in trust for the benefit of the Collateral Agent
hereunder, shall be segregated from other funds of such Grantor and shall be
forthwith paid over to the Collateral Agent in the same form as so received
(with any necessary endorsement) to be held as cash collateral and applied as
specified in Section 7(b) hereof, and (B) such Grantor will not adjust, settle
or compromise the amount or payment of any Account or release wholly or partly
any account debtor or obligor thereof or allow any credit or discount
thereon.  In addition, upon the occurrence and during the continuance of an
Event of Default, the Collateral Agent may (in its sole and absolute discretion)
direct any or all of the banks and financial institutions with which such
Grantor either maintains a Deposit Account or a lockbox or deposits the proceeds
of any Accounts to send immediately to the Collateral Agent by wire transfer (to
such account as the Collateral Agent shall specify, or in such other manner as
the Collateral Agent shall direct) all or a portion of such securities, cash,
investments and other items held by such institution.  Any such securities,
cash, investments and other items so received by the Collateral Agent shall (in
the sole and absolute discretion of the Collateral Agent) be held as additional
Collateral for the Obligations or distributed in accordance with Section 7
hereof.

(iii)Upon the occurrence and during the continuance of any breach or default
under any material License referred to in Schedule II hereto by any party
thereto other than a Grantor, the Grantor party thereto will, promptly after
obtaining knowledge thereof, give the Collateral Agent written notice of the
nature and duration thereof, specifying what action, if any, it has taken and
proposes to take with respect thereto and thereafter will take reasonable steps
to protect and preserve its rights and remedies in respect of such breach or
default, or will obtain or acquire an appropriate substitute License.

(iv)Each Grantor will, at its expense, promptly deliver to the Collateral Agent
a copy of each notice or other communication received by it by which any other
party to any material License referred to in Schedule II hereto purports to
exercise any of its rights or affect any of its obligations thereunder, together
with a copy of any reply by such Grantor thereto.

DOC ID - 26669110.4

-12-

 

 

--------------------------------------------------------------------------------

 

(v)Each Grantor will exercise promptly and diligently each and every right which
it may have under each material License (other than any right of termination)
and will duly perform and observe in all respects all of its obligations under
each material License and will take all action reasonably necessary to maintain
such Licenses in full force and effect.  No Grantor will, without the prior
written consent of the Collateral Agent, cancel, terminate, amend or otherwise
modify in any respect, or waive any provision of, any material License referred
to in Schedule II hereto.

(g)Transfers and Other Liens.

(i)No Grantor will sell, assign (by operation of law or otherwise), lease,
license, exchange or otherwise transfer or dispose of any of the Collateral,
except (A) Inventory in the ordinary course of business and (B) worn-out or
obsolete assets not necessary to the business.

(ii)No Grantor will create, suffer to exist or grant any Lien upon or with
respect to any Collateral other than a Permitted Lien.

(h)Intellectual Property.

(i)If applicable, each Grantor shall, upon the Collateral Agent's written
request, duly execute and deliver the applicable Assignment for Security in the
form attached hereto as Exhibit A.  Each Grantor (either itself or through
licensees) will, and will use its best efforts to cause each licensee thereof
to, take all action necessary to maintain all of the Intellectual Property in
full force and effect, including, without limitation, using the proper statutory
notices and markings and using the Trademarks on each applicable trademark class
of goods in order to so maintain the Trademarks in full force and free from any
claim of abandonment for non-use, and such Grantor will not (nor permit any
licensee thereof to) do any act or knowingly omit to do any act whereby any
Intellectual Property may become invalidated; provided, however, that so long as
no Event of Default has occurred and is continuing, such Grantor shall not have
an obligation to use or to maintain any Intellectual Property (A) that relates
solely to any product or work, that has been, or is in the process of being,
discontinued, abandoned or terminated, (B) that is being replaced with
Intellectual Property substantially similar to the Intellectual Property that
may be abandoned or otherwise become invalid, so long as the failure to use or
maintain such Intellectual Property does not materially adversely affect the
validity of such replacement Intellectual Property and so long as such
replacement Intellectual Property is subject to the Lien created by this
Agreement or (C) that is substantially the same as another Intellectual Property
that is in full force, so long the failure to use or maintain such Intellectual
Property does not materially adversely affect the validity of such replacement
Intellectual Property and so long as such other Intellectual Property is subject
to the Lien and security interest created by this Agreement.  Each Grantor will
cause to be taken all necessary steps in any proceeding before the United States
Patent and Trademark Office and the United States Copyright Office or any
similar office or agency in any other country or political subdivision thereof
to maintain each registration of the Intellectual Property (other than the
Intellectual Property described in the proviso to the immediately preceding
sentence), including, without limitation, filing of renewals, affidavits of use,
affidavits of incontestability and opposition, interference and cancellation
proceedings and payment of maintenance fees, filing fees, taxes or other
governmental fees in the ordinary course of business.  If any Intellectual
Property (other than Intellectual Property described in the proviso to the

DOC ID - 26669110.4

-13-

 

 

--------------------------------------------------------------------------------

 

first sentence of subsection (i) of this clause (h)) is infringed,
misappropriated, diluted or otherwise violated in any material respect by a
third party, such Grantor shall (x) upon learning of such infringement,
misappropriation, dilution or other violation, promptly notify the Collateral
Agent and (y) to the extent such Grantor shall deem appropriate under the
circumstances, promptly sue for infringement, misappropriation, dilution or
other violation, seek injunctive relief where appropriate and recover any and
all damages for such infringement, misappropriation, dilution or other
violation, or take such other actions as such Grantor shall deem appropriate
under the circumstances to protect such Intellectual Property.  Each Grantor
shall furnish to the Collateral Agent from time to time upon its request
statements and schedules further identifying and describing the Intellectual
Property and Licenses and such other reports in connection with the Intellectual
Property and Licenses as the Collateral Agent may reasonably request, all in
reasonable detail and promptly upon request of the Collateral Agent, following
receipt by the Collateral Agent of any such statements, schedules or reports,
such Grantor shall modify this Agreement by amending Schedule II hereto, as the
case may be, to include any Intellectual Property and License, as the case may
be, which becomes part of the Collateral under this Agreement and shall execute
and authenticate such documents and do such acts as shall be necessary or, in
the judgment of the Collateral Agent, desirable to subject such Intellectual
Property and Licenses to the Lien and security interest created by this
Agreement.  Notwithstanding anything herein to the contrary, upon the occurrence
and during the continuance of an Event of Default, such Grantor may not abandon
or otherwise permit any Intellectual Property to become invalid without the
prior written consent of the Collateral Agent, and if any Intellectual Property
is infringed, misappropriated, diluted or otherwise violated in any material
respect by a third party, such Grantor will take such action as the Collateral
Agent shall deem appropriate under the circumstances to protect such
Intellectual Property.

(ii)In no event shall a Grantor, either itself or through any agent, employee,
licensee or designee, file an application for the registration of any Trademark
or Copyright or the issuance of any Patent with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, or in any
similar office or agency of the United States or any country or any political
subdivision thereof unless it gives the Collateral Agent prior written notice
thereof.  Upon request of the Collateral Agent, each Grantor shall execute,
authenticate and deliver any and all assignments, agreements, instruments,
documents and papers as the Collateral Agent may reasonably request to evidence
the Collateral Agent's security interest hereunder in such Intellectual Property
and the General Intangibles of such Grantor relating thereto or represented
thereby, and such Grantor hereby appoints the Collateral Agent its
attorney-in-fact to execute and/or authenticate and file all such writings for
the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed, and such power (being coupled with an interest) shall be irrevocable
until the indefeasible payment in full in cash of all obligations under the
Notes (together with any matured indemnification obligations as of the date of
such payment, but excluding any inchoate or unmatured contingent indemnification
obligations).

(iii)Upon the Collateral Agent's request, each Grantor shall use its best
efforts to cause each domain registrar where any of such Grantor's Internet
domain names are registered, whether as of the date of this Agreement or at any
time hereafter, to execute and deliver to the Collateral Agent a domain name
control agreement, in form and substance reasonably satisfactory to the
Collateral Agent, duly executed by such Grantor and such domain registrar, or
enter into other arrangements in form and substance satisfactory to the
Collateral Agent, pursuant to which such domain registrar shall irrevocably
agree, inter alia, that (i) it will comply at any time

DOC ID - 26669110.4

-14-

 

 

--------------------------------------------------------------------------------

 

with the instructions originated by the Collateral Agent to such domain
registrar directing substitution of the Collateral Agent or its designee as the
registered owner of such Internet domain names, without further consent of such
Grantor, which instructions the Collateral Agent will not give to such domain
registrar in the absence of a continuing Event of Default.  

(i)Deposit, Commodities and Securities Accounts.  Upon the Collateral Agent's
request and unless otherwise agreed by the Collateral Agent, each Grantor shall
cause each bank and other financial institution with an account referred to in
Schedule IV hereto to execute and deliver to the Collateral Agent a control
agreement, in form and substance reasonably satisfactory to the Collateral
Agent, duly executed by such Grantor and such bank or financial institution, or
enter into other arrangements in form and substance satisfactory to the
Collateral Agent, pursuant to which such institution shall irrevocably agree,
inter alia, that (i) it will comply at any time with the instructions originated
by the Collateral Agent to such bank or financial institution directing the
disposition of cash, Commodity Contracts, securities, Investment Property and
other items from time to time credited to such account, without further consent
of such Grantor, which instructions the Collateral Agent will not give to such
bank or other financial institution in the absence of a continuing Event of
Default, (ii) all cash, Commodity Contracts, securities, Investment Property and
other items of such Grantor deposited with such institution shall be subject to
a perfected, first priority security interest in favor of the Collateral Agent,
(iii) any right of set off, banker's Lien or other similar Lien, security
interest or encumbrance shall be fully waived as against the Collateral Agent,
and (iv) upon receipt of written notice from the Collateral Agent during the
continuance of an Event of Default, such bank or financial institution shall
immediately send to the Collateral Agent by wire transfer (to such account as
the Collateral Agent shall specify, or in such other manner as the Collateral
Agent shall direct) all such cash, the value of any Commodity Contracts,
securities, Investment Property and other items held by it.  Without the prior
written consent of the Collateral Agent, such Grantor shall not make or maintain
any Deposit Account, Commodity Account or Securities Account except for the
accounts set forth in Schedule IV hereto.  The provisions of this paragraph 5(i)
shall not apply to (i) Deposit Accounts for which the Collateral Agent is the
depositary and (ii) Deposit Accounts specially and exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of a Grantor's salaried employees.

(j)Motor Vehicles.

(i)Upon the Collateral Agent's written request, each Grantor shall deliver to
the Collateral Agent originals of the certificates of title or ownership for all
motor vehicles owned by it with the Collateral Agent listed as lienholder, for
the benefit of the Holders.

(ii)Each Grantor hereby appoints the Collateral Agent as its attorney-in-fact,
effective the date hereof and terminating upon the termination of this
Agreement, for the purpose of (A) executing on behalf of such Grantor title or
ownership applications for filing with appropriate state agencies to enable
motor vehicles now owned or hereafter acquired by such Grantor to be retitled
and the Collateral Agent listed as lienholder thereof, (B) filing such
applications with such state agencies, and (C) executing such other documents
and instruments on behalf of, and taking such other action in the name of, such
Grantor as the Collateral Agent may deem necessary or advisable to accomplish
the purposes hereof (including, without limitation, for the purpose of creating
in favor of the Collateral Agent a perfected Lien on the motor vehicles and

DOC ID - 26669110.4

-15-

 

 

--------------------------------------------------------------------------------

 

exercising the rights and remedies of the Collateral Agent hereunder).  This
appointment as attorney-in-fact is coupled with an interest and is irrevocable
until the indefeasible payment in full in cash of all obligations under the
Notes (together with any matured indemnification obligations as of the date of
such payment, but excluding any inchoate or unmatured contingent indemnification
obligations).

(iii)Any certificates of title or ownership delivered pursuant to the terms
hereof shall be accompanied by odometer statements for each motor vehicle
covered thereby.

(iv)So long as no Event of Default shall have occurred and be continuing, upon
the request of such Grantor, the Collateral Agent shall execute and deliver to
such Grantor such instruments as such Grantor shall reasonably request to remove
the notation of the Collateral Agent as lienholder on any certificate of title
for any motor vehicle; provided, however, that any such instruments shall be
delivered, and the release effective, only upon receipt by the Collateral Agent
of a certificate from such Grantor stating that such motor vehicle is to be sold
or has suffered a casualty loss (with title thereto passing to the casualty
insurance company therefor in settlement of the claim for such loss) and the
amount that such Grantor will receive as sale proceeds or insurance
proceeds.  If an Event of Default has occurred and is continuing, any proceeds
of such sale or casualty loss shall be paid to the Collateral Agent hereunder
immediately upon receipt, to be applied to the Obligations then outstanding.

(k)Control.  Each Grantor hereby agrees to take any or all action that may be
necessary or desirable or that the Collateral Agent may request in order for the
Collateral Agent to obtain control in accordance with Sections 9-105 – 9-107 of
the Code with respect to the following Collateral:  (i) Electronic Chattel
Paper, (ii) Investment Property, (iii) Pledged Interests and (iv)
Letter-of-Credit Rights.

(l)Inspection and Reporting.  Each Grantor shall permit the Collateral Agent, or
any agent or representatives thereof or such professionals or other Persons as
the Collateral Agent may designate, not more than once a year in the absence of
an Event of Default, (i) to examine and make copies of and abstracts from such
Grantor's records and books of account, (ii) to visit and inspect its
properties, (iii) to verify materials, leases, Instruments, Accounts, Inventory
and other assets of such Grantor from time to time, (iii) to conduct audits,
physical counts, appraisals and/or valuations, examinations at the locations of
such Grantor.  Each Grantor shall also permit the Collateral Agent, or any agent
or representatives thereof or such professionals or other Persons as the
Collateral Agent may designate to discuss such Grantor's affairs, finances and
accounts with any of its officers subject to the execution by the Collateral
Agent or its designee(s) of a mutually agreeable confidentiality agreement.

(m)Future Subsidiaries.  If any Grantor shall hereafter create or acquire any
Subsidiary, simultaneously with the creation of acquisition of such Subsidiary,
such Grantor shall cause such Subsidiary to become a party to this Agreement as
an additional "Grantor" hereunder and to become a party to the Guaranty as an
additional "Guarantor" thereunder, and to duly execute and/or deliver such
opinions of counsel and other documents, each in form and substance acceptable
to the Collateral Agent, as the Collateral Agent shall reasonably request with
respect thereto.

DOC ID - 26669110.4

-16-

 

 

--------------------------------------------------------------------------------

 

Section 6.Additional Provisions Concerning the Collateral.

(a)Each Grantor hereby (i) authorizes the Collateral Agent to file one or more
Uniform Commercial Code financing or continuation statements, and amendments
thereto, relating to the Collateral (including, without limitation, financing
statements describing the Collateral as "all assets" or "all personal property"
or words of similar effect) and (ii) ratifies such authorization to the extent
that the Collateral Agent has filed any such financing or continuation
statements, or amendments thereto, prior to the date hereof.  A photocopy or
other reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

(b)Each Grantor hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact and proxy, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, from time to time in the
Collateral Agent's discretion, so long as an Event of Default shall have
occurred and is continuing, to take any action and to execute any instrument
which the Collateral Agent may deem necessary or advisable to accomplish the
purposes of this Agreement (subject to the rights of such Grantor under Section
5 hereof), including, without limitation, (i) to obtain and adjust insurance
required to be paid to the Collateral Agent pursuant to Section 5(e) hereof,
(ii) to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any Collateral, (iii) to receive, endorse, and collect any drafts or other
instruments, documents and chattel paper in connection with clause (i) or (ii)
above, (iv) to file any claims or take any action or institute any proceedings
which the Collateral Agent may deem necessary or desirable for the collection of
any Collateral or otherwise to enforce the rights of the Collateral Agent and
the Holders with respect to any Collateral, and (v) to execute assignments,
licenses and other documents to enforce the rights of the Collateral Agent and
the Holders with respect to any Collateral.  This power is coupled with an
interest and is irrevocable until the indefeasible payment in full in cash of
all obligations under the Notes (together with any matured indemnification
obligations as of the date of such payment, but excluding any inchoate or
unmatured contingent indemnification obligations).  

(c)For the purpose of enabling the Collateral Agent to exercise rights and
remedies hereunder, at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies upon and during an Event of
Default, and for no other purpose, each Grantor hereby grants to the Collateral
Agent, to the extent assignable, an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
to use, assign, license or sublicense any Intellectual Property now owned or
hereafter acquired by such Grantor, wherever the same may be located, including
in such license reasonable access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout thereof.  Notwithstanding anything contained herein to
the contrary, but subject to the provisions of the Securities Purchase
Agreements that limit the right of such Grantor to dispose of its property and
Section 5(h) hereof, so long as no Event of Default shall have occurred and be
continuing, such Grantor may exploit, use, enjoy, protect, license, sublicense,
assign, sell, dispose of or take other actions with respect to the Intellectual
Property in the ordinary course of its business.  In furtherance of the
foregoing, unless an Event of Default shall have occurred and be continuing, the
Collateral Agent shall from time to time, upon the request of a Grantor, execute
and deliver any instruments, certificates or other documents, in the

DOC ID - 26669110.4

-17-

 

 

--------------------------------------------------------------------------------

 

form so requested, which such Grantor shall have certified are appropriate (in
such Grantor's judgment) to allow it to take any action permitted above
(including relinquishment of the license provided pursuant to this clause (c) as
to any Intellectual Property).  Further, upon the indefeasible payment in full
in cash of all obligations under the Notes (together with any matured
indemnification obligations as of the date of such payment, but excluding any
inchoate or unmatured contingent indemnification obligations), the Collateral
Agent (subject to Section 10(e) hereof) shall release and reassign to such
Grantor all of the Collateral Agent's right, title and interest in and to the
Intellectual Property, and the Licenses, all without recourse, representation or
warranty whatsoever.  The exercise of rights and remedies hereunder by the
Collateral Agent shall not terminate the rights of the holders of any licenses
or sublicenses theretofore granted by such Grantor in accordance with the second
sentence of this clause (c).  Each Grantor hereby releases the Collateral Agent
from any claims, causes of action and demands at any time arising out of or with
respect to any actions taken or omitted to be taken by the Collateral Agent
under the powers of attorney granted herein other than actions taken or omitted
to be taken through the Collateral Agent's gross negligence or willful
misconduct, as determined by a final determination of a court of competent
jurisdiction.  

(d)If a Grantor fails to perform any agreement contained herein, following prior
written notice thereof by the Collateral Agent to such Grantor and the failure
by such Grantor to correct such breach within the time set forth on such notice,
the Collateral Agent may itself perform, or cause performance of, such agreement
or obligation, in the name of such Grantor or the Collateral Agent, and the
expenses of the Collateral Agent incurred in connection therewith shall be
payable by such Grantor pursuant to Section 8 hereof and shall be secured by the
Collateral.

(e)The powers conferred on the Collateral Agent hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers.  Except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.

(f)Anything herein to the contrary notwithstanding (i) each Grantor shall remain
liable under the Licenses and otherwise with respect to any of the Collateral to
the extent set forth therein to perform all of its obligations thereunder to the
same extent as if this Agreement had not been executed, (ii) the exercise by the
Collateral Agent of any of its rights hereunder shall not release such Grantor
from any of its obligations under the Licenses or otherwise in respect of the
Collateral, and (iii) the Collateral Agent shall not have any obligation or
liability by reason of this Agreement under the Licenses or with respect to any
of the other Collateral, nor shall the Collateral Agent be obligated to perform
any of the obligations or duties of such Grantor thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder.

Section 7.Remedies Upon Event of Default.  If any Event of Default shall have
occurred and be continuing:

(a)The Collateral Agent may exercise in respect of the Collateral, in addition
to any other rights and remedies provided for herein or otherwise available to
it, all of the rights

DOC ID - 26669110.4

-18-

 

 

--------------------------------------------------------------------------------

 

and remedies of a secured party upon default under the Code (whether or not the
Code applies to the affected Collateral), and also may (i) take absolute control
of the Collateral, including, without limitation, transfer into the Collateral
Agent's name or into the name of its nominee or nominees (to the extent the
Collateral Agent has not theretofore done so) and thereafter receive, for the
benefit of the Collateral Agent, all payments made thereon, give all consents,
waivers and ratifications in respect thereof and otherwise act with respect
thereto as though it were the outright owner thereof, (ii) require each Grantor
to, and each Grantor hereby agrees that it will at its expense and upon request
of the Collateral Agent forthwith, assemble all or part of its respective
Collateral as directed by the Collateral Agent and make it available to the
Collateral Agent at a place or places to be designated by the Collateral Agent
that is reasonably convenient to both parties, and the Collateral Agent may
enter into and occupy any premises owned or leased by such Grantor where the
Collateral or any part thereof is located or assembled for a reasonable period
in order to effectuate the Collateral Agent's rights and remedies hereunder or
under law, without obligation to such Grantor in respect of such occupation, and
(iii) without notice except as specified below and without any obligation to
prepare or process the Collateral for sale, (A) sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Collateral Agent's offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable and/or (B) lease, license or
dispose of the Collateral or any part thereof upon such terms as the Collateral
Agent may deem commercially reasonable.  Each Grantor agrees that, to the extent
notice of sale or any other disposition of its respective Collateral shall be
required by law, at least ten (10) days' notice to such Grantor of the time and
place of any public sale or the time after which any private sale or other
disposition of its respective Collateral is to be made shall constitute
reasonable notification.  The Collateral Agent shall not be obligated to make
any sale or other disposition of any Collateral regardless of notice of sale
having been given.  The Collateral Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.  Each Grantor hereby waives any claims against the Collateral
Agent and the Holders arising by reason of the fact that the price at which its
respective Collateral may have been sold at a private sale was less than the
price which might have been obtained at a public sale or was less than the
aggregate amount of the Obligations, even if the Collateral Agent accepts the
first offer received and does not offer such Collateral to more than one
offeree, and waives all rights that such Grantor may have to require that all or
any part of such Collateral be marshalled upon any sale (public or private)
thereof.  Each Grantor hereby acknowledges that (i) any such sale of its
respective Collateral by the Collateral Agent shall be made without warranty,
(ii) the Collateral Agent may specifically disclaim any warranties of title,
possession, quiet enjoyment or the like, and (iii) such actions set forth in
clauses (i) and (ii) above shall not adversely affect the commercial
reasonableness of any such sale of Collateral.  In addition to the foregoing,
(1) upon written notice to any Grantor from the Collateral Agent, such Grantor
shall cease any use of the Intellectual Property or any trademark, patent or
copyright similar thereto for any purpose described in such notice; (2) the
Collateral Agent may, at any time and from time to time, upon 10 days' prior
notice to such Grantor, license, whether general, special or otherwise, and
whether on an exclusive or non-exclusive basis, any of the Intellectual
Property, throughout the universe for such term or terms, on such conditions,
and in such manner, as the Collateral Agent shall in its sole discretion
determine to the extent consistent with any restrictions or conditions imposed
upon such Grantor with respect to such Intellectual Property by license or other
contractual arrangement; and (2) the

DOC ID - 26669110.4

-19-

 

 

--------------------------------------------------------------------------------

 

Collateral Agent may, at any time, pursuant to the authority granted in Section
6 hereof (such authority being effective upon the occurrence and during the
continuance of an Event of Default), execute and deliver on behalf of such
Grantor, one or more instruments of assignment of the Intellectual Property (or
any application or registration thereof), in form suitable for filing, recording
or registration in any country.

(b)Any cash held by the Collateral Agent as Collateral and all Cash Proceeds
received by the Collateral Agent in respect of any sale of or collection from,
or other realization upon, all or any part of the Collateral may, in the
discretion of the Collateral Agent, be held by the Collateral Agent as
collateral for, and/or then or at any time thereafter applied (after payment of
any amounts payable to the Collateral Agent pursuant to Section 8 hereof) in
whole or in part by the Collateral Agent against, all or any part of the
Obligations in such order as the Collateral Agent shall elect, consistent with
the provisions of the Securities Purchase Agreements.  Any surplus of such cash
or Cash Proceeds held by the Collateral Agent and remaining after the
indefeasible payment in full in cash of all obligations under the Notes
(together with any matured indemnification obligations as of the date of such
payment, but excluding any inchoate or unmatured contingent indemnification
obligations) shall be paid over to whomsoever shall be lawfully entitled to
receive the same or as a court of competent jurisdiction shall direct.

(c)In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which the Collateral Agent and the
Holders are legally entitled, each Grantor shall be liable for the deficiency,
together with interest thereon at the highest rate specified in any of the
applicable Transaction Documents for interest on overdue principal thereof or
such other rate as shall be fixed by applicable law, together with the costs of
collection and the reasonable fees, costs, expenses and other client charges of
any attorneys employed by the Collateral Agent to collect such deficiency.

(d)Each Grantor hereby acknowledges that if the Collateral Agent complies with
any applicable state, provincial, or federal law requirements in connection with
a disposition of the Collateral, such compliance will not adversely affect the
commercial reasonableness of any sale or other disposition of the Collateral.

(e)The Collateral Agent shall not be required to marshal any present or future
collateral security (including, but not limited to, this Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of the Collateral Agent's rights hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising.  To
the extent that each Grantor lawfully may, such Grantor hereby agrees that it
will not invoke any law relating to the marshalling of collateral which might
cause delay in or impede the enforcement of the Collateral Agent's rights under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, such Grantor hereby irrevocably waives the
benefits of all such laws.

DOC ID - 26669110.4

-20-

 

 

--------------------------------------------------------------------------------

 

Section 8.Indemnity and Expenses.

(a)Each Grantor agrees, jointly and severally, to defend, protect, indemnify and
hold the Collateral Agent and each of the Holders, jointly and severally,
harmless from and against any and all claims, damages, losses, liabilities,
obligations, penalties, fees, costs and expenses (including, without limitation,
reasonable legal fees, costs, expenses, and disbursements of such Person's
counsel) to the extent that they arise out of or otherwise result from this
Agreement (including, without limitation, enforcement of this Agreement), except
claims, losses or liabilities resulting solely and directly from such Person's
gross negligence or willful misconduct, as determined by a final judgment of a
court of competent jurisdiction.

(b)Each Grantor agrees, jointly and severally, to, upon demand, pay to the
Collateral Agent the amount of any and all costs and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for the Collateral
Agent and of any experts and agents (including, without limitation, any
collateral trustee which may act as agent of the Collateral Agent), which the
Collateral Agent may incur in connection with (i) the preparation, negotiation,
execution, delivery, recordation, administration, amendment, waiver or other
modification or termination of this Agreement, (ii) the custody, preservation,
use or operation of, or the sale of, collection from, or other realization upon,
any Collateral, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent hereunder, or (iv) the failure by any Grantor to perform or
observe any of the provisions hereof.

Section 9.Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), telecopied or delivered, if to a Grantor
at its address specified below and if to the Collateral Agent to it, at its
address specified below; or as to any such Person, at such other address as
shall be designated by such Person in a written notice to such other Person
complying as to delivery with the terms of this Section 9.  All such notices and
other communications shall be effective (a) if sent by certified mail, return
receipt requested, when received or five days after deposited in the mails,
whichever occurs first, (b) if telecopied or sent by electronic mail, when
transmitted (during normal business hours), or (c) if delivered, upon delivery.

Section 10.Miscellaneous.

(a)No amendment of any provision of this Agreement shall be effective unless it
is in writing and signed by each Grantor and the Collateral Agent, and no waiver
of any provision of this Agreement, and no consent to any departure by a Grantor
therefrom, shall be effective unless it is in writing and signed by the
Collateral Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

(b)No failure on the part of the Collateral Agent to exercise, and no delay in
exercising, any right hereunder or under any of the other Transaction Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.  The rights and remedies of the Collateral Agent or any Holder
provided herein and in the other Transaction Documents are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law.  The
rights of the Collateral Agent or any Holder under any of the other Transaction
Documents against any party

DOC ID - 26669110.4

-21-

 

 

--------------------------------------------------------------------------------

 

thereto are not conditional or contingent on any attempt by such Person to
exercise any of its rights under any of the other Transaction Documents against
such party or against any other Person, including but not limited to, any
Grantor.

(c)To the extent permitted by applicable law, each Grantor hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Obligations and this Agreement and any requirement that the
Collateral Agent exhaust any right or take any action against any other Person
or any Collateral.  Each Grantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated herein and that
the waiver set forth in this Section 10(c) is knowingly made in contemplation of
such benefits.  The Grantors hereby waive any right to revoke this Agreement,
and acknowledge that this Agreement is continuing in nature and applies to all
Obligations, whether existing now or in the future.

(d)No Grantor may exercise any rights that it may now or hereafter acquire
against any other Grantor that arise from the existence, payment, performance or
enforcement of any Grantor's obligations under this Agreement, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Collateral Agent against any Grantor or any Collateral, whether or
not such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from any
Grantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security solely on account of such claim, remedy or
right, unless and until the indefeasible payment in full in cash of all
obligations under the Notes (together with any matured indemnification
obligations as of the date of such payment, but excluding any inchoate or
unmatured contingent indemnification obligations).  If any amount shall be paid
to a Grantor in violation of the immediately preceding sentence at any time
prior to the indefeasible payment in full in cash of all obligations under the
Notes (together with any matured indemnification obligations as of the date of
such payment, but excluding any inchoate or unmatured contingent indemnification
obligations), such amount shall be held in trust for the benefit of the
Collateral Agent and shall forthwith be paid to the Collateral Agent to be
credited and applied to the Obligations and all other amounts payable under the
Transaction Documents, whether matured or unmatured, in accordance with the
terms of the Transaction Documents, or to be held as Collateral for any
Obligations or other amounts payable under the Transaction Documents thereafter
arising.

(e)Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

(f)This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the indefeasible payment in
full in cash of all obligations under the Notes (together with any matured
indemnification obligations as of the date of such payment, but excluding any
inchoate or unmatured contingent indemnification obligations), and (ii) be
binding on each Grantor and all other Persons who become bound as debtor to this
Agreement in accordance with Section 9-203(d) of the Code and shall inure,
together with all rights and remedies of the Collateral Agent and the Holders
hereunder, to the benefit of the

DOC ID - 26669110.4

-22-

 

 

--------------------------------------------------------------------------------

 

Collateral Agent and the Holders and their respective permitted successors,
transferees and assigns.  Without limiting the generality of clause (ii) of the
immediately preceding sentence, without notice to any Grantor, the Collateral
Agent and the Holders may assign or otherwise transfer their rights and
obligations under this Agreement and any of the other Transaction Documents, to
any other Person and such other Person shall thereupon become vested with all of
the benefits in respect thereof granted to the Collateral Agent and the Holders
herein or otherwise.  Upon any such assignment or transfer, all references in
this Agreement to the Collateral Agent or any such Holder shall mean the
assignee of the Collateral Agent or such Holder.  None of the rights or
obligations of any Grantor hereunder may be assigned or otherwise transferred
without the prior written consent of the Collateral Agent, and any such
assignment or transfer without the consent of the Collateral Agent shall be null
and void.

(g)Upon the indefeasible payment in full in cash of all obligations under the
Notes (together with any matured indemnification obligations as of the date of
such payment, but excluding any inchoate or unmatured contingent indemnification
obligations), (i) this Agreement and the security interests created hereby shall
terminate and all rights to the Collateral shall revert to the respective
Grantor that granted such security interests hereunder, and (ii) the Collateral
Agent will, upon such Grantor's request and at such Grantor's expense, (A)
return to such Grantor such of the Collateral as shall not have been sold or
otherwise disposed of or applied pursuant to the terms hereof, and (B) execute
and deliver to such Grantor such documents as such Grantor shall reasonably
request to evidence such termination, all without any representation, warranty
or recourse whatsoever.

(h)THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY MANDATORY
PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR
THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY
INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.

(i)ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
DOCUMENT RELATED THERETO MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
IN THE COUNTY OF NEW YORK OR THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS THEREOF, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH GRANTOR HEREBY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS.  EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION,
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.

DOC ID - 26669110.4

-23-

 

 

--------------------------------------------------------------------------------

 

(j)EACH GRANTOR AND (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS AGREEMENT) THE
COLLATERAL AGENT WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, VERBAL OR WRITTEN STATEMENT OR OTHER ACTION OF THE PARTIES HERETO.

(k)Nothing contained herein shall affect the right of the Collateral Agent to
serve process in any other manner permitted by law or commence legal proceedings
or otherwise proceed against any Grantor or any property of such Grantor in any
other jurisdiction.

(l)Each Grantor irrevocably and unconditionally waives any right it may have to
claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

(m)Section headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.

(n)This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original, but all of which taken together constitute one in the same Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

DOC ID - 26669110.4

-24-

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

 

GREAT BASIN SCIENTIFIC, INC., a Delaware corporation

 

 

 

By:


Name:
Title:


Address for Notices:
2441 South 3850 West

Salt Lake City, Utah 84120

Facsimile:_______________

 

 




DOC ID - 26669110.4

Pledge and Security Agreement

 

 

--------------------------------------------------------------------------------

 

ACCEPTED BY:

HUDSON BAY MASTER FUND LTD.,
as Collateral Agent

 

By:


Name:  
Title:  

Address:  


 

 

DOC ID - 26669110.4

Pledge and Security Agreement

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

LEGAL NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS; STATES OR JURISDICTION OF
ORGANIZATION

 

Legal Name:

State of Organization:

Type of Organization:

Organizational Identification Number:

Great Basin Scientific, Inc.

Delaware

Corporation

4562069

 

 

 

 

 

DOC ID - 26669110.4

Sched. I-1

 

 

--------------------------------------------------------------------------------

 

SCHEDULE II


INTELLECTUAL PROPERTY AND LICENSES; TRADE NAMES

A.

COPYRIGHTS

 

1.

Registered Copyrights

None

 

2.

Copyright Applications

None

 

3.

Copyright Licenses

None

B.

PATENTS

 

1.

Patents

Patent

Title

U.S. 8,637,250

Systems and methods for point of care amplification and detection of nucleic
acids (HDA, methods)

US 14/108,630

Systems and methods for point of care amplification and detection of nucleic
acids (continuation, HDA, kit claims)

CA2715890

Systems and methods for point of care amplification and detection of nucleic
acids (general method)

EP2245184

Systems and methods for point of care amplification and detection of nucleic
acids (HDA)

EP15182599.9 (divisional from '84)

Systems and methods for point of care amplification and detection of nucleic
acids (general method)

EP08853920.0

Methods and compositions for amplifying a detectable signal

U.S. 8,574,833

Methods and compositions for amplifying a detectable signal (nucleic acid
targets,methods/kits/system)

US 9,200,312

Methods and compositions for amplifying a detectable signal (continuation,
generalize target, kit/system)

US 14/949,240

Methods and compositions for amplifying a detectable signal (continuation,
generalize target, methods of use/prep)

CA2705984

Methods and compositions for amplifying a detectable signal

US 13/911,878

Analyzer and Disposable Cartridge for Molecular In Vitro Diagnostics

CA2881200

Characterization of a blocked-primer mediated isothermal amplification system

DOC ID - 26669110.4

Sched. II-2

 

 

--------------------------------------------------------------------------------

JP2014-557780

Characterization of a blocked-primer mediated isothermal amplification system

EP13748794.8

Methods of Isothermal Amplification Using Blocked Primers (system/kit claims)

HK 15105687.0

Methods of Isothermal Amplification Using Blocked Primers (system/kit claims)

U.S. 8,936,921

Methods of Isothermal Amplification Using Blocked Primers (system/kit claims)

US 14/565,696

Methods of Isothermal Amplification Using Blocked Primers (methods claims)

US 14/883,018

SPECIFIC DETECTION OF ORGANISMS DERIVED FROM A SAMPLE (methods claims)

US 14/7452,345

SPECIFIC DETECTION OF ORGANISMS DERIVED FROM A SAMPLE (kit claims)

 

 

2.

Patent Applications

None

 

3.

Patent Licenses

Patent

Title

Holder

U.S. 7,282,328

Helicase dependent amplification of nucleic acid

BioHelix

U.S. 7,662,594

Helicase dependent amplification of nucleic acid (continuation)

BioHelix

U.S. 7829284

Helicase dependent amplification of nucleic acid (continuation)

BioHelix

EP1539979

Helicase dependent amplification of nucleic acid

BioHelix

PCT/US2006/000406

Identification of RNA targets using helicase

BioHelix

12/507,142

Rnase-H-based assays utilizing modified RNA monomers (bp method)

IDT

13/839,334

Rnase-H-based assays utilizing modified RNA monomers (RNA targets)

IDT

EP2279263

Rnase-H-based assays utilizing modified RNA monomers

IDT

13/429,077

Rnase-H-based assays utilizing modified RNA monomers (Hot start language)

IDT

 

C.

TRADEMARKS

 

1.

Registered Trademarks

None

 

2.

Trademark Applications

None

DOC ID - 26669110.4

Pledge and Security Agreement

 

 

--------------------------------------------------------------------------------

 

3.

Trademark Licenses

None

D.

OTHER PROPRIETARY RIGHTS

None

E.

TRADE NAMES

None

F.

NAME OF, AND EACH TRADE NAME USED BY, EACH PERSON FROM WHICH A GRANTOR HAS
ACQUIRED ANY SUBSTANTIAL PART OF THE COLLATERAL WITHIN THE PRECEDING FIVE YEARS

None

 

 

 

DOC ID - 26669110.4

Pledge and Security Agreement

 

 

--------------------------------------------------------------------------------

 

SCHEDULE III

LOCATIONS

 

Grantor:

Location:

Description:

Great Basin Scientific, Inc.

2441 South 3850 West
Salt Lake City, Utah 84120

Principal Executive Office

Great Basin Scientific, Inc.

420 East South Temple, Suites #420 and #520

Salt Lake City, Utah 84111

Additional Office Space

 

 

 

DOC ID - 26669110.4

Sched. III-1

 

 

--------------------------------------------------------------------------------

 

SCHEDULE IV

PROMISSORY NOTES, SECURITIES, DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND
COMMODITIES ACCOUNTS

 

Promissory Notes:

None

B.  Securities and Other Instruments:

None

C.  Deposit Accounts, Securities Accounts and Commodities Accounts:

 

Grantor:

Name and Address of Institution Maintaining Account:

Account Number:

Type of Account:

Great Basin Scientific, Inc.

Zions First National Bank

Salt Lake City, UT

091419333

Checking

Great Basin Scientific, Inc.

Zions First National Bank

Salt Lake City, UT

405009606

Payroll

Great Basin Scientific, Inc.

Zions First National Bank

Salt Lake City, UT

091419028

Savings

Great Basin Scientific, Inc.

Wells Fargo Bank, NA

San Francisco, CA

4442148904

Concentration

Great Basin Scientific, Inc.

Wells Fargo Bank, NA

San Francisco, CA

4624938726

Collections

DOC ID - 26669110.4

Sched. IV-1

 

 

--------------------------------------------------------------------------------

Great Basin Scientific, Inc.

Wells Fargo Bank, NA

San Francisco, CA

4624938735

Disbursement

Great Basin Scientific, Inc.

UBS Financial Services

BY 11396 MM

Securities

 

 

 

 

 

 

DOC ID - 26669110.4

Pledge and Security Agreement

 

 

--------------------------------------------------------------------------------

 

SCHEDULE V

UCC-1 FINANCING STATEMENTS

Name of Grantor:

Secretary of State:

Great Basin Scientific, Inc.

Delaware

 

 

 

 

 

 

 

DOC ID - 26669110.4

Sched. V-1

 

 

--------------------------------------------------------------------------------

 

SCHEDULE VI

COMMERCIAL TORT CLAIMS

None.

 

 

 

 

DOC ID - 26669110.4

Sched. VI-1

 

 

--------------------------------------------------------------------------------

 

SCHEDULE VII

PLEDGED DEBT

None.

 

 

 

DOC ID - 26669110.4

Sched. VII-1

 

 

--------------------------------------------------------------------------------

 

SCHEDULE VIII

PLEDGED SHARES

None.

 

 

DOC ID - 26669110.4

Sched. VIII-1

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

ASSIGNMENT FOR SECURITY

[TRADEMARKS] [PATENTS] [COPYRIGHTS]

WHEREAS, ______________________________ (the "Assignor") [has adopted, used and
is using, and holds all right, title and interest in and to, the trademarks and
service marks listed on the annexed Schedule 1A, which trademarks and service
marks are registered or applied for in the United States Patent and Trademark
Office (the "Trademarks")] [holds all right, title and interest in the letter
patents, design patents and utility patents listed on the annexed Schedule 1A,
which patents are issued or applied for in the United States Patent and
Trademark Office (the "Patents")] [holds all right, title and interest in the
copyrights listed on the annexed Schedule 1A, which copyrights are registered in
the United States Copyright Office (the "Copyrights")];

WHEREAS, the Assignor has entered into a Pledge and Security Agreement, dated as
of September 27, 2017 (as amended, restated or otherwise modified from time to
time the "Security Agreement"), in favor of Hudson Bay Master Fund Ltd., as
collateral agent for certain buyers (the "Assignee");

WHEREAS, pursuant to the Security Agreement, the Assignor has assigned to the
Assignee and granted to the Assignee for the benefit of the Holders (as defined
in the Security Agreement) a continuing security interest in all right, title
and interest of the Assignor in, to and under the [Trademarks, together with,
among other things, the good-will of the business symbolized by the Trademarks]
[Patents] [Copyrights] and the applications and registrations thereof, and all
proceeds thereof, including, without limitation, any and all causes of action
which may exist by reason of infringement thereof and any and all damages
arising from past, present and future violations thereof (the "Collateral"), to
secure the payment, performance and observance of the "Obligations" (as defined
in the Security Agreement);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Assignor does hereby pledge, convey, sell,
assign, transfer and set over unto the Assignee and grants to the Assignee for
the benefit of the Holders a continuing security interest in the Collateral to
secure the prompt payment, performance and for the benefit of the Holders
observance of the Obligations.

The Assignor does hereby further acknowledge and affirm that the rights and
remedies of the Assignee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.

 

DOC ID - 26669110.4

Exh. A-1

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Assignor has caused this Assignment for Security to be
duly executed by its officer thereunto duly authorized as of _____________, 20__

[GRANTOR]

By:____________________________

Name:

Title:

 

DOC ID - 26669110.4

Exh. A-2

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1A TO ASSIGNMENT FOR SECURITY



[Trademarks and Trademark Applications]

[Patent and Patent Applications]

[Copyright and Copyright Applications]

Owned by ______________________________

 

 

 

 

 

 

 

DOC ID - 26669110.4

 

 

 